307 F.2d 510
EMPLOYERS MUTUAL LIABILITY INSURANCE COMPANY OF WISCONSIN, Appellant,v.MARYLAND CASUALTY COMPANY et al., Appellees.
No. 19461.
United States Court of Appeals Fifth Circuit.
September 18, 1962.

Appeal from the United States District Court for the Southern District of Mississippi; Sidney C. Mize, District Judge.
Joe H. Daniel, Jackson, Miss. (Daniel, Coker & Horton, Jackson, Miss., of counsel), for appellant.
M. M. Roberts, Hattiesburg, Miss., Stanford Morse, Jr., George E. Morse, Gulfport, Miss. (Morse & Morse, Gulfport, Miss., of counsel), for appellees.
Before CAMERON, JONES and GEWIN, Circuit Judges.
PER CURIAM.


1
This complicated action grows out of a personal injury received January 12, 1956 by Joe E. Byrd while working for the D & H Trucking Company of Laurel, Mississippi, and involves a controversy between the several insurance carriers covering those who were engaged in erecting an oil derrick whose partial collapse injured him. While collecting from the insurance carrier of Byrd's employer payments due him under the Mississippi Workmen's Compensation Act, he filed suit in a Mississippi state court against certain individuals who were participating with his employer in the erection of the oil derrick.


2
Appellant, Employers Mutual Liability Insurance Company of Wisconsin, defended that suit, at the time demanding that the insurance companies covering the other participants defend the suit. Those so called upon declined to defend the state court suit and appellant made a settlement with the injured Byrd and brought this action against the individuals assisting in the erection of the derrick and their liability insurance carriers to recover the amount paid out by it in settlement of Byrd's state court suit.


3
The action was submitted to the District Court without a jury and, upon a written opinion filed by it May 26, 1961, 206 F. Supp. 589, judgment was entered against the appellant and in favor of all of the appellees. That opinion fully and accurately sets forth the facts, deals with all of the contentions of the various parties and applied to them the law of Mississippi, which governs the disposition of the case. Pursuant to the opinion, final judgment was entered against the appellant in favor of the appellees.


4
We think that no good purpose would be served by writing a further opinion. We adopt what was written by the District Court as the opinion of this Court and based upon it, the judgment entered by the court below is


5
Affirmed.